Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a DIV of US patent application 15/547,323, filed on 07/28/2017, which was a 371 of PCT/CN2015/071978, filed on 01/30/2015.
Claims 1-20 are currently pending in this patent application.
The claims set filed on 01/09/2020 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claim 1, drawn to a product, which is one of the products- i)    a lysine decarboxylase polypeptide comprising an amino acid sequence selected from the group consisting of mutants of SEQ ID NO: 2 (i.e., mutants of Klebsiella oxytoca (K. oxytoca) Ldc), wherein the mutants of SEQ ID NO: 2 comprise an amino acid sequence selected from the group consisting of SEQ ID NO: 5 (i.e., K. oxytoca Ldc K287E), SEQ ID NO: 7 (i.e., K. oxytoca Ldc T398S), SEQ ID NO: 9 (i.e., K. oxytoca Ldc R436G), SEQ ID NO: 11 (i.e., K. oxytoca Ldc F507L), and SEQ ID NO: 13 (i.e., K. oxytoca Ldc F607Y), and Group (B) proteins encoded by SEQ ID NO: 3, or nucleic acids encoding proteins encoded by SEQ ID NO: 3, and mutants SEQ ID NO: 11 as species  in the response filed on 03/11/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as 
Claim 1 is present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/547,323, filed on 07/28/2017, now US patent 10584149 and International Patent Application PCT/CN2015/071978, filed on 01/30/2015. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/09/2020, 06/25/2020 and 07/14/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings Objection
Drawings submitted on 01/09/2020 are objected by the Examiner for the recitation of the nucleic acid and/or protein sequences (see, Fig. 1) without appropriate sequence identifiers i.e. SEQ ID NOs. Examiner urges the applicants to provide sequence identifiers in response to this Office action. See particularly 37 CFR 1.821(d).
Specification Objections
Non-compliance of Sequence Rule
Applicant is required to comply with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification.  It is nucleic acid sequence and/or amino acid sequence without a corresponding sequence identifier. See particularly 37 CFR 1.821(d).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, paragraph [0034]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
The listing of references in the specification is not a proper information disclosure statement (see, page 44).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to as encompassing non-elected invention (elected invention is SEQ ID NO: 11).  Appropriate correction is required.
Claim 1 is objected to in the recitation “lysine decarboxylase polypeptide”, which should be changed to “lysine decarboxylase (Ldc) polypeptide”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is indefinite and vague in the recitation “an amino acid sequence” in the context of lysine decarboxylasee protein of SEQ ID NO: 2 or 11, which is confusing because “an amino acid sequence” under Broadest Reasonable Interpretation (BRI)  could be interpreted as “a fragment of the amino acid sequence of SEQ ID NO: 2 or 11. It is not clear to the examiner whether applicants meant by such phrase as a full length amino acid sequence of SEQ ID NO: 2 or 11, or a fragment of the amino acid sequence of SEQ ID NO: 2 or 11, rendering the metes and bounds of the term unclear. This rejection could be overcome by replacing “an amino acid sequence” with “the amino acid sequence”. Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
an amino acid sequence selected from the group consisting of mutants of SEQ ID NO: 2 (i.e., mutants of Klebsiella oxytoca (K. oxytoca) Ldc), wherein the mutants of SEQ ID NO: 2 comprise an amino acid sequence selected from the group consisting of SEQ ID NO: 5 (i.e., K. oxytoca Ldc K287E), SEQ ID NO: 7 (i.e., K. oxytoca Ldc T398S), SEQ ID NO: 9 (i.e., K. oxytoca Ldc R436G), SEQ ID NO: 11 (i.e., K. oxytoca Ldc F507L), and SEQ ID NO: 13 (i.e., K. oxytoca Ldc F607Y). The specification and claim do not indicate what distinguishing attributes shared by the members of the genus. The recitation “an amino acid sequence” in the context of lysine decarboxylasee protein of SEQ ID NO: 2 or SEQ ID NO: 11, which is very broad because “an amino acid sequence” under broadest reasonable interpretation (BRI) could be interpreted as “a fragment of the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 11, i.e. the specification does not contain any disclosure of the structures of all protein fragments of SEQ ID NO: 2 or 11. Thus, the scope of the claim includes numerous structural variants with the potentiality of obtaining inactive lysine decarboxylasee protein, as no function is apparent following the mutational modifications or fragments. Although the specification states that these types of changes are routinely done in the art, the specification and claim do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the protein class are missing from the disclosure. No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly 
The specification teaches the structure of only few representative species of proteins. Moreover, the specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of encoding the polypeptide lysine decarboxylasee activity.  Given this lack of description of representative species encompassed by the genus of proteins as claimed, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative numbers of species to describe the genus. The applicant was not in possession of the claimed genus.

Claim 1 is rejected under 35 U.S.C. 112(a), on the Scope of Enablement, because the specification, while being enabling for a full length lysine decarboxylase protein of SEQ ID NO: 2 and a full length mutant lysine decarboxylasee protein of SEQ ID NO: 11 having mutations at potion F507L having  lysine decarboxylase activity, does not reasonably provide enablement for a polypeptide comprising any fragment of SEQ ID NO: 2 or 11, since, claim recites “an amino acid sequence of SEQ ID NO: 2 or 11”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 

The breadth of the claims:
Claim 1 is so broad as to encompass a polypeptide comprising any fragment of SEQ ID NO: 2 or 11, since, claim recites “an amino acid sequence of SEQ ID NO: 2 or 11”. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteins fragments broadly encompassed by the claims, which includes many fragments of said protein due to the recitation of “an amino acid sequence of SEQ ID NO: 2 or 11”.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of few representative species having lysine decarboxylase activity.
  The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The amino acid sequence of a protein determines its structural and functional properties, predictability of which changes  can be tolerated in a protein's amino acid sequence and obtain the not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. Similarly, at the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. The teachings of Whisstock et al. (2003) are further supported by the teachings of Witkowski et al. (1999), where it is shown that even small amino acid changes result in enzymatic activity changes. 
The amount of direction or guidance presented and the existence of working examples:
a full length lysine decarboxylase protein of SEQ ID NO: 2 and a full length mutant lysine decarboxylase protein of SEQ ID NO: 11 having mutations at potion F507L having lysine decarboxylase activity. However, the specification fails to provide any clue as to the structural elements required in a polypeptide comprising any fragment of SEQ ID NO: 2 or 11 (since, claim recites “an amino acid sequence of SEQ ID NO: 2 or 11”) or which are the structural elements in a polypeptide fragment, of SEQ ID NO: 2 or 11 known in the art that are essential for any protein to display lysine decarboxylase enzymatic activity. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass a polypeptide comprising any fragment of SEQ ID NO: 2 or 11, since, claim recites “an amino acid sequence of SEQ ID NO: 2 or 11”. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteins fragments broadly encompassed by the claims, which includes many fragments of said protein due to the recitation of “an amino acid sequence of SEQ ID NO: 2 or 11” because the specification does not establish: (A) regions of the protein structure which may be modified without affecting lysine decarboxylase activity; (B) the general tolerance of polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a polypeptide comprising any fragment of SEQ ID NO: 2 or 11, since, an amino acid sequence of SEQ ID NO: 2 or 11”. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteins fragments broadly encompassed by the claims, which includes many fragments of said protein due to the recitation of “an amino acid sequence of SEQ ID NO: 2 or 11”.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of a lysine decarboxylase protein molecule having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Conclusion
Status of the claims:
Claim 1 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656